DETAILED ACTION
This Office Action is in response to the application 16/629,298 filed on 1/7/220.
Claims 1-11 have been examined and are pending.  Claim 1 is an independent claim.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting
Claims 1 and 7 of U.S. Patent Application Serial No. 16/609,444 do not explicitly disclose approval form; the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or determining a basis field for each form for which workflow approval needs to be executed according to the basis field, wherein only one basis field can be determined for one approval form during the same period; the step of creating an approval process comprises the following steps: S1: selecting a form corresponding to the approval process, wherein one form corresponds to one or more approval processes; S2: selecting a basis field for the approval process, wherein one basis field can be selected by one or more approval processes, and the basis field is a submission role, or a role-nature field in the corresponding form, or a department-nature field in the corresponding form; S3: setting a field value set of the basis field of the approval process selected in step S2, wherein each field value can only exist in a field value set of one approval process under the basis field; the step of automatically relating an approval process according to an approval form submitted by a user comprises the following steps: SS1: finding, by a system, a determined basis field in the approval form according to the approval form submitted by the user.
However, in an analogous art, Garg discloses the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or determining a basis field for each form for which workflow approval needs to be executed according to the basis field, wherein only one basis field can be determined for one approval form during the same period (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506);
(Garg, FIG. 5 approval form/ user application request 502 is selected, approval process/ accesscheck 510));
S2: selecting a basis field for the approval process, wherein one basis field can be selected by one or more approval processes, and the basis field is a submission role, or a role-nature field in the corresponding form, or a department-nature field in the corresponding form (Garg, FIG. 5, basis field/ client context is selected 506 / 508);
S3: setting a field value set of the basis field of the approval process selected in step S2, wherein each field value can only exist in a field value set of one approval process under the basis field (Garg, paragraph 0258, user request received; paragraph 0260, client context / basis field checked for application request for block 502);  
the step of automatically relating an approval process according to an approval form submitted by a user comprises the following steps: SS1: finding, by a system, a determined basis field in the approval form according to the approval form submitted by the user (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Garg with the system/method of Claims 1 and 7 of U.S. Patent Application Serial No. 16/609,444 to include approval form; the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or determining a basis field for each form for which workflow approval needs to be executed .
One would have been motivated to provide users with the benefits of role-based authorization (Garg: paragraph 0001).

Instant Application 16/629,298
U.S. Patent Application Serial No. 16/609,444
1. (Original) A method for setting an approval process based on basis fields, comprising a step of determining a basis field for an approval form, a step of creating an approval process, and a step of automatically relating an approval process according to an approval form submitted by a user:

the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or determining a basis field for each form for which workflow approval needs to be executed according to the basis field, wherein only one basis field can be determined for one approval form during the same period;

the step of creating an approval process comprises the following steps:

S1: selecting a form corresponding to the approval process, wherein one form corresponds to one or more approval processes;

S2: selecting a basis field for the approval process, wherein one basis field can be selected by one or more approval processes, and the basis field is a submission role, or a role-nature field in the corresponding form, or a department-nature field in the corresponding form; and

S3: setting a field value set of the basis field of the approval process selected in step §2, wherein each field value can only exist in a field value set of one approval process under the basis field;

the step of automatically relating an approval process according to an approval form submitted by a user comprises the following steps:

SS1: finding, by a system, a determined basis field in the approval form according to the approval form submitted by the user;







SS2: according to the basis field determined in step SS1, if no corresponding approval process can be found based on the basis field in the approval form, displaying "no corresponding approval process", and if a corresponding approval process can be found based on the basis field in the approval form, finding all approval processes corresponding to the basis field, and proceeding to step SS3, or if a corresponding approval process can be found based on the basis field in the approval form, directly proceeding to step SS3; and



SS3: determining, according to a field value of the basis field in the approval form, the approval form belongs to which approval process's field value set of the corresponding basis field, then approving the approval form using this approval process, and completing the relation of the approval form to the approval process.


1. A workflow control method based on a one-to-one correspondence between roles and users, comprising the following steps: S1: building a three-layer structure model of user-role-permission that comprises: a role layer, 












wherein an operation subject of process approval in a workflow is a role, each role is an independent individual rather than a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles, a permission layer comprising a permission required to be used in the execution of the workflow, wherein the permission is directly granted to a role, and a user layer, wherein a user determines an approval task in the workflow through a related role, and performs an approval operation with th
e permission of the related role; 
S2: using the three-layer structure model to control the workflow, wherein one approval process comprises: one start node initiating or requesting or submitting the workflow, at least one approval node selecting an approval role, and authorizing the approval role; and one end node, to which the approval process comes and then is ended; and 


S3: determining, according to a user's related role, an approval task to be processed, and performing an approval operation with the permission of the related role.




Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent Application Serial No. 16/635,137 in view of Holmes (US20100011001), filed July 14, 2008.   
Claims 1 and 3 of U.S. Patent Application Serial No. 16/635,137 do not explicitly disclose approval form; the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or 
However, in an analogous art, Garg discloses the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or determining a basis field for each form for which workflow approval needs to be executed according to the basis field, wherein only one basis field can be determined for one approval form during the same period (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506);
the step of creating an approval process comprises the following steps: S1: selecting a form corresponding to the approval process, wherein one form corresponds to one or more approval processes (Garg, FIG. 5 approval form/ user application request 502 is selected, approval process/ accesscheck 510));
(Garg, FIG. 5, basis field/ client context is selected 506 / 508);
S3: setting a field value set of the basis field of the approval process selected in step S2, wherein each field value can only exist in a field value set of one approval process under the basis field (Garg, paragraph 0258, user request received; paragraph 0260, client context / basis field checked for application request for block 502);  
the step of automatically relating an approval process according to an approval form submitted by a user comprises the following steps: SS1: finding, by a system, a determined basis field in the approval form according to the approval form submitted by the user (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Garg with the system/method of Claims 1 and 7 of U.S. Patent Application Serial No. 16/609,444 to include approval form; the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or determining a basis field for each form for which workflow approval needs to be executed according to the basis field, wherein only one basis field can be determined for one approval form during the same period; the step of creating an approval process comprises the following steps: S1: selecting a form corresponding to the approval process, wherein one form corresponds to one or more approval processes; S2: selecting a basis field for the .
One would have been motivated to provide users with the benefits of role-based authorization (Garg: paragraph 0001).

Instant Application 16/629,298
U.S. Patent Application Serial No. 16/635,137
1. (Original) A method for setting an approval process based on basis fields, comprising a step of determining a basis field for an approval form, a step of creating an approval process, and a step of automatically relating an approval process according to an approval form submitted by a user:

the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or determining a basis field for each form for which workflow approval needs to be executed according to the basis field, wherein only one basis field can be determined for one approval form during the same period;

the step of creating an approval process comprises the following steps:

S1: selecting a form corresponding to the approval process, wherein one form corresponds to one or more approval processes;

S2: selecting a basis field for the approval process, wherein one basis field can be selected by one or more approval processes, and the basis field is a submission role, or a role-nature field in the corresponding form, or a department-nature field in the corresponding form; and

S3: setting a field value set of the basis field of the approval process selected in step §2, wherein each field value can only exist in a field value set of one approval process under the basis field;

the step of automatically relating an approval process according to an approval form submitted by a user comprises the following steps:

SS1: finding, by a system, a determined basis field in the approval form according to the approval form submitted by the user;

SS2: according to the basis field determined in step SS1, if no corresponding approval process can be found based on the basis field in the approval form, displaying "no corresponding approval process", and if a corresponding approval process can be found based on the basis field in the approval form, finding all approval processes corresponding to the basis field, and proceeding to step SS3, or if a corresponding approval process can be found based on the basis field in the approval form, directly proceeding to step SS3; and

SS3: determining, according to a field value of the basis field in the approval form, the approval form belongs to which approval process's field value set of the corresponding basis field, then approving the approval form using this approval process, and completing the relation of the approval form to the approval process.


1. A method for authorizing an approval process for a user, comprising: 








selecting a user in a system; 

displaying all approval processes in the system, and displaying current usage permission states of the selected user with respect to the approval processes; and 



authorizing a usage permission of the approval process to the selected user.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.
Regarding claim 1, Claim 1 is directed to the abstract idea of organizing human activity by setting up steps to get approval based on a form without significantly more by reciting the limitations “determining a basis field for an approval form…creating an approval process by selecting a form corresponding to the approval process… selecting a basis field for the approval process… and setting a field value set of the basis field…determining a basis field in the approval form”.  The aforementioned steps are “mental processes” as broadly interpreted said steps could be performed in the human mind and/or with pen and paper. Therefore, the claim recites an abstract idea. 
The claim does not recite any additional steps that could be considered as ‘applying the abstract idea into a practical application.’ It’s noted that the claim recites the ‘approving the approval form’ and ‘completing the relations of the approve form.’ However, the aforementioned steps also could be considered as ‘mental processes.’ Therefore, the claim fails to integrate the abstract idea into a practical application. 
Also, the claim does not recite any additional elements that could be considered as significantly more. It’s noted that the claims recite additional elements (i.e., approval process according to an approval form submitted by a user).  However, said additional elements are recited at a high-level of generality (i.e., automatically finding/ displaying/ approving etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application nor significantly more. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer finding, displaying, and approving functions routinely used in information technology field as evidenced by Shvarts (US20140365350).  Shvarts (US20140365350) discloses, in paragraph 0028, “Conventional processes for obtaining credit can be inefficient. For example, conventional processes for obtaining credit can be unnecessarily time consuming, as consumers may have to fill out a credit application and submit the application for approval before potentially receiving an approved financial offer or learning that they have not been approved for credit. Conventional processes for obtaining credit also can reduce the use of credit from a financial services provider by creditworthy consumers, as creditworthy consumers may not realize some credit opportunities available to them or may use other available financial resources (e.g., money from bank account, credit card from another financial services provider, etc.) to facilitate making purchases of products or services instead of using the financial services provider.” Generic computer components (“automatically”) recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a generic computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Therefore, claim 1 is directed to non-statutory subject matter.
Regarding claims 2-11, these claims inherit the deficiencies from the parent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing for particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claim 9; Claim 9 is found indefinite because the claim recites both method (i.e., [t]he method for setting an approval process…) and system claims (i.e., including a role layer …, a permission layer …, and a user layer …).  It’s unclear what statutory class the claim belongs to.  A claim is considered indefinite under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, if it does not reasonably apprise those skilled in the art of its scope. See MPEP 2173.05(p) and IPXL Holdings, 430 F.3d at 1384; See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011) and Ex Parte Lyell, 17 USPQ2d 1548 (BPAI 1990) at 1550-51.") for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008.
Regarding claim 1, Garg discloses a method for setting an approval process based on basis fields, comprising a step of determining a basis field for an approval form, a step of creating an approval process, and a step of automatically relating an approval process according to an approval form submitted by a user (Garg, FIG. 5 approval form/ user application request 502 submitted);
the step of determining a basis field for an approval form comprises: determining a basis field for each form that needs workflow approval, or determining a basis field for each form for which workflow approval needs to be executed according to the basis field, wherein only one basis field can be determined for one approval form during the same period (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506);
the step of creating an approval process comprises the following steps: S1: selecting a form corresponding to the approval process, wherein one form corresponds to one or more approval processes (Garg, FIG. 5 approval form/ user application request 502 is selected, approval process/ accesscheck 510));
S2: selecting a basis field for the approval process, wherein one basis field can be selected by one or more approval processes, and the basis field is a submission role, or a role-nature field in the corresponding form, or a department-nature field in the corresponding form (Garg, FIG. 5, basis field/ client context is selected 506 / 508);
(Garg, paragraph 0258, user request received; paragraph 0260, client context / basis field checked for application request for block 502);  
the step of automatically relating an approval process according to an approval form submitted by a user comprises the following steps: SS1: finding, by a system, a determined basis field in the approval form according to the approval form submitted by the user (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506).
Garg discloses an approval form but does not explicitly disclose SS2: according to the basis field determined in step SS1, if no corresponding approval process can be found based on the basis field in the approval form, displaying "no corresponding approval process", and if a corresponding approval process can be found based on the basis field in the approval form, finding all approval processes corresponding to the basis field, and proceeding to step SS3, or if a corresponding approval process can be found based on the basis field in the approval form, directly proceeding to step SS3; and SS3: determining, according to a field value of the basis field in the approval form, the approval form belongs to which approval process's field value set of the corresponding basis field, then approving the approval form using this approval process, and completing the relation of the approval form to the approval process.
However, in an analogous art, Holmes discloses SS2: according to the basis field determined in step SS1, if no corresponding approval process can be found based on the basis field in the approval form, displaying "no corresponding approval process", and if a (Holmes, paragraph 0009, approval process for a request; context/ basis field in which a request is approved or declined);
SS3: determining, according to a field value of the basis field in the approval form, the approval form belongs to which approval process's field value set of the corresponding basis field, then approving the approval form using this approval process, and completing the relation of the approval form to the approval process (Holmes, paragraph 0009, approval process, request approved or declined).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Holmes with the system/method of Garg to include SS2: according to the basis field determined in step SS1, if no corresponding approval process can be found based on the basis field in the approval form, displaying "no corresponding approval process", and if a corresponding approval process can be found based on the basis field in the approval form, finding all approval processes corresponding to the basis field, and proceeding to step SS3, or if a corresponding approval process can be found based on the basis field in the approval form, directly proceeding to step SS3; and SS3: determining, according to a field value of the basis field in the approval form, the approval form belongs to which approval process's field value set of the corresponding basis field, then approving the approval form using this approval process, and completing the relation of the approval form to the approval process.

 (Holmes: paragraph 0009).

Claim 2 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and further in view of Cai (CN103577411), filed July 20, 2012.
Regarding claim 2, Garg and Holmes make obvious the method for setting an approval process based on basis fields according to claim 1.
Garg and Holmes do not explicitly disclose wherein if the selected basis field is the submission role or the role-nature field in the corresponding form, all the field values in the field value set are roles; and if the selected basis field is the department-nature field in the corresponding form, all the field values in the field value set are departments.
However, in an analogous art, Cai discloses wherein if the selected basis field is the submission role or the role-nature field in the corresponding form, all the field values in the field value set are roles; and if the selected basis field is the department-nature field in the corresponding form, all the field values in the field value set are departments (Cai, FIG. 2 and paragraph 0016, approval process management system; paragraph 0018, department; paragraph 0019, form approval process, user request includes department field)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cai 

One would have been motivated to provide users with the benefits of rationally distributing and managing various for approval process (Cai: paragraph 0004).



Claim 3 is rejected 3under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and further in view of Wang (US20130124568), filed December 3, 2012.
Regarding claim 3, Garg and Holmes disclose the method for setting an approval process based on basis fields according to claim 1.
Garg and Holmes do not explicitly disclose wherein the field value set comprises a null field value, an approval process corresponding to a form in which the field value of the selected basis field is null is set when approval processes are set, and when content of the basis field in the approval form submitted by the user is null, this approval process is used for approval.
However, in an analogous art, Wang discloses wherein the field value set comprises a null field value, an approval process corresponding to a form in which the field value of the selected basis field is null is set when approval processes are set, and when content of the basis field in the approval form submitted by the user is null, this approval process is used for approval (Wang, paragraph 0162, role has null value).


One would have been motivated to provide users with the benefits of privilege control when a role object is created (Cai: paragraph 0004).

Claim 4 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and further in view of Shen (CN103310315), published September 18, 2013.
Regarding claim 4, Garg and Holmes disclose the method for setting an approval process based on basis fields according to claim 1.
Garg and Holmes do not explicitly disclose wherein when the selected basis field only corresponds to a unique approval process, there is a field value option "all" in the field value set of the selected basis field of the approval process and "all" is selected; if the determined basis field in the approval form submitted by the user is the same as the selected basis field of the approval process, the approval process is used for approving the submitted approval form regardless of the field value of the basis field in the approval form 
However, in an analogous art, Shen discloses wherein when the selected basis field only corresponds to a unique approval process, there is a field value option "all" in the field value set of the selected basis field of the approval process and "all" is selected; if the determined basis field in the approval form submitted by the user is the same as the selected basis field of the approval process, the approval process is used for approving the submitted approval form regardless of the field value of the basis field in the approval form submitted by the user, and also used for approving subsequent newly-added field values of the basis field (Shen, paragraph 0024, process automatically approving module; paragraph 0050, when all the conditions field are in line with the condition, then the process to the workflow engine interface submitted; paragraph 0052, automatic approval module; paragraph 0061, workflow; paragraph 0009, flow automatic approving module).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shen with the system/method of Garg and Holmes to include wherein when the selected basis field only corresponds to a unique approval process, there is a field value option "all" in the field value set of the selected basis field of the approval process and "all" is selected; if the determined basis field in the approval form submitted by the user is the same as the selected basis field of the approval process, the approval process is used for approving the submitted approval form regardless of the field value of the basis field in the approval form submitted by the user, and also used for approving subsequent newly-added field values of the basis field.

One would have been motivated to provide users with the benefits of automatically approving workflows that meet a condition of the workflow (Shen: paragraph 0002).

Claim 5 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and further in view of Flight (US6662199), filed November 22, 2000.
Regarding claim 5, Garg and Holmes disclose the method for setting an approval process based on basis fields according to claim 1.
Garg and Holmes do not explicitly disclose wherein the role-nature field in the form and the department-nature field in the form are both radio mandatory fields.
However, in an analogous art, Flight discloses wherein the role-nature field in the form and the department-nature field in the form are both radio mandatory fields (Flight, col. 6, line 61, through col. 7, line 20, user submits form; radio button fields presented to user, radio button fields are assigned a group name and a value; col. 6, lines 21-33, workflow).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Flight with the system/method of Garg and Holmes to include wherein the role-nature field in the form and the department-nature field in the form are both radio mandatory fields.

One would have been motivated to provide users with the benefits of individualized input/output graphical user interface (Flight: col. 6, line 61, through col. 7, line 20).

Claims 6 and 9 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and further in view of Janssen (US20100324953), filed March 30, 2007.
Regarding claim 6, Garg and Holmes disclose the method for setting an approval process based on basis fields according to claim 1.
Garg and Holmes do not explicitly disclose wherein the role is an independent individual rather than a group/class, one role can only be related to a unique user during the same period, and one user is related to one or more roles.
However, in an analogous art, Janssen discloses wherein the role is an independent individual rather than a group/class, one role can only be related to a unique user during the same period, and one user is related to one or more roles (Janssen, FIG. 5 shows three roles each role related to a unique user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Janssen with the system/method of Garg and Holmes to include wherein the role is an independent individual rather than a group/class, one role can only be related to a unique user during the same period, and one user is related to one or more roles.

(Janssen: paragraph 0007).
Regarding claim 9, Garg, Holmes, and Janssen disclose the method for setting an approval process based on basis fields according to claim 6.  Janssen discloses wherein the approval process is based on a three-layer structure model of user-role-permission that comprises: a role layer, wherein an operation subject of process approval in a workflow is a role, each role is an independent individual rather than a group/class, one role can only be related to a unique user during the same period, and one user is related to one or more roles (Janssen, FIG. 5, role level); a permission layer composed of permissions required to be used in the execution of the workflow, wherein each permission is directly authorized to a role (Janssen, FIG. 5, entitlements level); a user layer, wherein a user determines an approval task in the approval process through a related role, and performs an approval operation with the permission of the related role (Janssen, FIG. 5, person level).  The motivation is the same as that of the claim from which this claim depends.

Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Janssen (US20100324953), filed March 30, 2007, and further in view of Plattner (US20140157370), filed May 22, 2013.
Regarding claim 7, Garg, Holmes, and Janssen disclose the method for setting an approval process based on basis fields according to claim 6.

However, in an analogous art, Plattner discloses wherein the role belongs to a certain department, the role is unique under the department, the role is authorized according to work content of the role, and the user obtains a permission through its relation to the role (Plattner, paragraph 0340, unique users, paragraph 0342, unique roles: paragraph 0346, identities to distinguish Access Control Clients of a user such as departments of a single company; paragraph 0270, rule consists of permissions and assigned to user groups; RBAC).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Plattner with the system/method of Garg, Holmes, and Janssen to include wherein the role belongs to a certain department, the role is unique under the department, the role is authorized according to work content of the role, and the user obtains a permission through its relation to the role.

One would have been motivated to provide users with the benefits of transparent control of access (Plattner: title).




Claim 8 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, Janssen (US20100324953), filed March 30, 2007, and Plattner (US20140157370), filed May 22, 2013, and further in view of Beedubail (US20080022370), filed July 21, 2006.
Regarding claim 8, Garg, Holmes, Janssen, and Plattner disclose the method for setting an approval process based on basis fields according to claim 7.
Garg, Holmes, Janssen, and Plattner disclose a role is assigned to a unique user and a role may have several entitlements, but do not explicitly disclose wherein during cross-department transfer of a user, the user's relation to the role in the original department is canceled first, and then the user is related to a role in a new department.
However, in an analogous art, Beedubail discloses wherein during cross-department transfer of a user, the user's relation to the role in the original department is canceled first, and then the user is related to a role in a new department (Beedubail, paragraph 0004, in RBAC privileges provided to users are reconfigured as individuals change roles by deleting old assignment and adding an assignment to the new role).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Plattner with the system/method of Garg, Holmes, and Janssen to include wherein during cross-department transfer of a user, the user's relation to the role in the original department is canceled first, and then the user is related to a role in a new department.

(Beedubail: abstract).

Claim 10 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and further in view of Bai (CN103455888), published December 18, 2013.
Regarding claim 10, Garg and Holmes disclose the method for setting an approval process based on basis fields according to claim 1.
Garg and Holmes do not explicitly disclose wherein the approval process comprises: one start node for initiating an approval process; at least one approval node for selecting an approval role and authorizing the approval role; and one end node, at which the approval process is ended.
However, in an analogous art, Bai discloses wherein the approval process comprises: one start node for initiating an approval process; at least one approval node for selecting an approval role and authorizing the approval role; and one end node, at which the approval process is ended (Bai CN103455888, paragraph 0051, start node S101, approval node S103, end node S105).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bai with the system/method of Garg and Holmes to include wherein the approval process comprises: one start node for initiating an approval process; at least one approval node for 

One would have been motivated to provide users with the benefits of configuring flow authority to improve the flexibility of the process authority configuration (Bai: paragraph 0001, 0041).

Claim 11 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Wang (US20130124568), filed December 3, 2012, and further in view of Shen (CN103310315), published September 18, 2013.
Regarding claim 11, Garg, Holmes, and Wang disclose the method for setting an approval process based on basis fields according to claim 3.
Garg, Holmes, and Wang do not explicitly disclose wherein when the selected basis field only corresponds to a unique approval process, there is a field value option "all" in the field value set of the selected basis field of the approval process and "all" is selected; if the determined basis field in the approval form submitted by the user is the same as the selected basis field of the approval process, the approval process is used for approving the submitted approval form regardless of the field value of the basis field in the approval form submitted by the user, and also used for approving subsequent newly-added field values of the basis field.
However, in an analogous art, Shen discloses wherein when the selected basis field only corresponds to a unique approval process, there is a field value option "all" in the (Shen, paragraph 0024, process automatically approving module; paragraph 0050, when all the conditions field are in line with the condition, then the process to the workflow engine interface submitted; paragraph 0052, automatic approval module; paragraph 0061, workflow).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shen with the system/method of Garg, Holmes, and Wang to include wherein when the selected basis field only corresponds to a unique approval process, there is a field value option "all" in the field value set of the selected basis field of the approval process and "all" is selected; if the determined basis field in the approval form submitted by the user is the same as the selected basis field of the approval process, the approval process is used for approving the submitted approval form regardless of the field value of the basis field in the approval form submitted by the user, and also used for approving subsequent newly-added field values of the basis field.

One would have been motivated to provide users with the benefits of automatically approving workflows that meet a condition of the workflow (Shen: paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439